Citation Nr: 9933791	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right shoulder (major), with post traumatic 
degenerative arthritis, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from November 1940 to 
September 1946, and from October 1947 to July 1948.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim for increased evaluation for his right 
shoulder disability.  

A hearing was held on May 21, 1998, in Wilmington, Delaware, 
before the member of the Board rendering the determination in 
this claim.  The case was previously before the Board in 
August 1998 when it was remanded for further evidentiary 
development.  


FINDINGS OF FACT

1.  Recurrent dislocation of the right shoulder (major) is 
manifested by frequent dislocations with resultant guarding 
of all arm motions.

2.  Post traumatic degenerative arthritis of the right 
shoulder is manifested by limitation of arm motion to 
40 degrees with pain, with expected further decrease in 
motion on flare-ups, to include no motion with a severe 
flare-up.  


CONCLUSIONS OF LAW

1.  Recurrent dislocation of the right shoulder (major) is 
30 percent disabling and no more in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, and 
4.71a, Code 5202 (1999). 

2.  Post traumatic degenerative arthritis of the right 
shoulder is 40 percent disabling and no more, in accordance 
with the applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, and 4.71a, Codes 5003, 5201 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran sustained 
dislocation of the right shoulder in March 1941.  Following 
reduction and return to active duty, the veteran experienced 
multiple re-dislocations leading to surgery with a Nicola 
procedure in January 1946.  After recuperation, the final 
diagnoses in March 1946 were 1. dislocation of the right 
shoulder, chronic and recurrent, considered to be healed at 
the completion of treatment; 2. ankylosis, fibrous, 
incomplete, of the right shoulder secondary to recurrent 
dislocation and residuals of surgery, considered improved; 
3. chronic, arthritis of the right shoulder joint, mild, 
secondary to recurrent dislocations and surgery, considered 
improved; and 4. keloid, of the right anterior surface, 
secondary to surgery.  The veteran was returned to temporary 
limited duty in March 1946.  The report of his June 1946 
physical examination for separation from service reflects his 
history of dislocated shoulder and surgery in 1946, 
considered to be non symptomatic with no related disability.  
Also noted was a well-healed operative scar, on the right 
shoulder which was non symptomatic and considered non 
disabling.   

The veteran was recalled to active duty in October 1947 for 
observation, treatment, and appearance before an Army 
retirement board.  He was hospitalized for treatment and 
underwent physical therapy with limited benefit due to 
discomfort.  It was noted that multiple re-dislocations had 
occurred since the surgery to include during his hospital 
course.  Intense tenderness followed each episode.  The 
veteran declined further surgery.  On examination in November 
1947 he had definite deformity of the right shoulder with 
atrophy of the muscles of the shoulder girdle and inability 
to lift objects of moderate weight.  The right shoulder was 
very tender to pressure.  Range of motion was limited to 
60 degrees external rotation, and abduction, and 70 degrees 
forward flexion.  X-rays revealed a normal shoulder joint, 
with through and through defect within the head of the 
humerus, attributed to the Nicola procedure.  There was also 
a tunnel-like defect within the neck and head of the humerus 
and the distal third of the acromion, following surgical 
intervention which stabilized the dislocated shoulder.  There 
was no evidence of dislocation at that time.  The diagnosis 
was dislocation, right shoulder, chronic, recurrent, 
secondary to a previous surgical repair of the shoulder for 
recurrent dislocation.  Service connection was granted in 
April 1948 for recurrent dislocation of the right shoulder 
with frequent episodes, evaluated as 20 percent disabling.  

On VA examination conducted in December 1948 the veteran 
complained of recurrent dislocations occurring three to four 
times a week.  His shoulder could not be manipulated due to 
recent dislocation and resulting tenderness.  X-rays revealed 
slight irregularity in the trabecular pattern of the glenoid 
fossa, considered possibly the result of old healed compacted 
fracture.  The radiologist's impression was questionable 
evidence of old, healed, impacted fracture of the head of the 
right scapula.  The VA examiner's diagnoses were recurrent 
dislocation of the right shoulder, postoperative scar on the 
right shoulder, and chronic arthritis of the right shoulder.  
By a rating in December 1948 the RO increased the veteran's 
disability rating to 30 percent.

The veteran was treated and evaluated for symptoms referable 
to shoulder dislocations on multiple occasions from June 1951 
to April 1978, with the reported frequency of episodes 
ranging from 2 to 3 times a month to 3 to 4 times yearly.  
The veteran reported that he was usually able to replace the 
shoulder without medical assistance, although he wore a sling 
on his arm for a several days after the incident because of 
soreness.  On objective examination in June 1951 all motions 
were limited markedly by spasm.  X-rays at that time 
disclosed slightly increased deformity of the glenoid of the 
right scapula, due to old injury, slight narrowing of the 
shoulder joint, and early arthritic changes in the glenoid 
and head of the humerus.  The veteran applied for increased 
disability evaluation on numerous occasions during the same 
period, but was denied by the RO, and the denials were 
affirmed by Board decisions in January 1954, January 1957 and 
October 1958.

On VA examination conducted in December 1978 objective 
findings included a well healed, tender, keloid scar, as well 
as tenderness over the area where the biceps tendon had been 
removed by surgery in service.  There was atrophy of the 
posterior shoulder muscles.  There was no abnormal mobility 
of the shoulder on examination, but the examiner expressed 
the feeling he could easily dislocate it.  Range of motion of 
the shoulder was limited by muscle spasm and pain.  Flexion 
was 80 degrees and abduction 60  degrees.  X-rays revealed 
slight irregularity of the humeral head with mild lipping, 
which in combination with the fact that the biceps tendon was 
routed through the head of the humerus and into the joint was 
considered sufficient to make a diagnosis of arthritis of the 
shoulder joint.  The impression  was recurrent dislocation of 
the right shoulder 5 to 6 times a year with pain and 
limitation of motion, and degenerative arthritis secondary to 
recurrent dislocation and operative repair.  The examiner 
emphasized his opinion that the veteran had arthritis at the 
time of separation from service which was causally related to 
the service-connected shoulder disability.  By a rating 
action in January 1979 service connection was granted for 
arthritis of the right shoulder, with the resulting 
recharacterization of the veteran's service-connected 
disability as recurrent dislocation of the right shoulder 
with degenerative arthritis.  The disability evaluation was 
increased to 40 percent.  Findings on May 1981 VA examination 
were essentially unchanged.  In its November 1981 decision on 
appeal the Board increased the rating of the veteran's 
disability to 50 percent.  

On VA examination conducted in November 1994 the veteran 
noted recurrent dislocations of his right shoulder on 
reaching upward or down.  He complained of pain which 
awakened him in the night, initially very sharp pain, 
becoming an achy type of discomfort.  There was a healed five 
centimeter scar over the anterior aspect of the deltoid along 
the anterior chest wall which was vertical.  There was also a 
healed midsternal scar.  No swelling was present in either 
shoulder and there was no deformity with the exception of the 
scar.  As the veteran began to elevate the shoulder there was 
a suggestion of instability and a clear danger of 
dislocation.  On range of motion the examiner recorded that 
the veteran was only able to raise his right arm, hand and 
right extremity to the plane of zero.  He was not able to 
elevate or abduct the right arm, and was unable to perform 
any internal or external rotation activities at the shoulder 
because of pain over the entire humeral head, as well as 
movement to avoid any type of dislocation at the right 
shoulder.  There was tenderness over the healed scar at the 
anterior deltoid along the right chest wall, and tenderness 
over the entire humeral head.  The diagnoses were recurrent 
dislocation and osteoarthritis of the right shoulder.  In a 
March 1995 addendum to the examination report, it was 
explained that the November 1994 examiner's notations were 
intended to indicate that the veteran could not raise his 
right arm above 90 degrees, or abduct the arm above 
90 degrees.  

When the veteran testified at his personal hearing at the RO 
in July 1995 he reported that his shoulder dislocated 
approximately two to three times a month, usually on reaching 
up to shoulder level or reaching down, and on one occasion 
when he had a violent sneeze and tried to bring his arm 
around too quickly to cover the sneeze.  He reportedly 
replaced the shoulder himself.  In putting on a knitted type 
of shirt he needed help to pull the garment over his head.  
He guarded against overextending the arm for fear of 
dislocating the shoulder.  He also complained of constant 
arthritic shoulder pain which was worse in the days following 
a dislocation.  The veteran based his claim for a higher 
evaluation on the increased severity of his arthritis since 
the 50 percent rating was assigned.  

When the veteran testified before the Board in May 1998, he 
reiterated his argument that his right shoulder disability 
warranted a higher evaluation based on increased severity of 
arthritis symptoms, to include pain and limitation of motion.  
At the time of the hearing he was able to raise his right arm 
to approximately 90 degrees, but noted that in the days 
following a dislocation, motion of the arm would be 
restricted to 10 or 30 degrees from his side, due to swelling 
and increased pain.  He stated that dislocations occurred two 
to three times a week.  The veteran continued to treat his 
pain with over the counter medications.  He also noted rare 
muscle spasms associated with the disability.

When an additional VA examination was conducted in October 
1998, the veteran reported that he had most recently 
dislocated his shoulder 6 weeks earlier when reaching up for 
his hat, and reduced the shoulder himself.  He noted daily 
pain of varying intensity depending on the weather and his 
level of activity.  He treated his symptoms with Aleve.  On 
physical examination there was a well healed 2 and 1/2 inch 
oblique scar on the anterior aspect distal to the 
acromioclavicular joint, which was tender.  The tenderness 
extended to the acromioclavicular joint, subdeltoid bursa, 
and bicipital groove.  Range of motion included 40 degrees of 
forward elevation, 40 degrees of backward elevation, 
20 degrees of abduction, 10 degrees of adduction, 10 degrees 
external rotation, and 35 degrees internal rotation.  These 
motions were performed actively and with pain.  Further, with 
assisted crawling of his fingers up the wall involving his 
right upper extremity, the veteran could forward flex to 
60 degrees.  By comparison, the left shoulder exhibited 
150 degrees forward flexion, backward elevation to 
40 degrees, abduction to 170 degrees, adduction to 
20 degrees, external rotation to 80 degrees, and internal 
rotation to 70 degrees without pain.  Normal range of motion 
was described as 180 degrees of forward flexion, 180 degrees 
of abduction, with backward elevation of 40 degrees, 
adduction to 20 degrees, and 90 degrees of internal and 
external rotation.  There was atrophy involving the deltoid, 
both anterior and posteriorly, to a moderate degree, with 
loss of the normal slope of the trapezius along the mild 
atrophy of the left supraspinatus muscle involving his right 
shoulder girdle.  This atrophy was considered consistent with 
the fact that he cannot move his shoulder normally.  There 
was no atrophy involving the upper arm or forearm.  It could 
not be determined whether there was instability through 
stress testing, because the veteran guarded secondary to 
pain.  The report of x-rays conducted in October 1998 
indicated no significant interval change since November 1994, 
-degenerative joint disease at the acromioclavicular joint 
and glenohumeral joint, calcific bursitis.  The diagnosis was 
status post reconstructive surgery, of the right shoulder, 
with secondary adhesive capsulitis, atrophy, and post 
traumatic degenerative joint disease with history of 
instability.  The examiner commented that the veteran did 
have a functional problem affecting his right upper extremity 
with severe functional problem resulting in fatigability, 
lack of endurance and weakness.  The atrophy is consistent 
with the decreased range of motion.  On attempted 
determination regarding stability, there was guarding of the 
glenohumeral joint, which was considered indicative of 
recurrent dislocations.  It was considered that there would 
be pain on use, with flare-ups causing further decreased 
motion, resulting in the veteran being unable to move his 
right shoulder at all, with the elbow being in line with the 
mid axillary line, in which there would be no motion with a 
severe flare-up.  

By a rating action in January 1999 a separate 10 percent 
evaluation was assigned for tender scar of the right 
shoulder.  

Entitlement to an Increased Evaluation for Recurrent 
Dislocation of the Right Shoulder (major), with Post 
Traumatic Degenerative Arthritis

The veteran's claims for a higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim for increased rating and that no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  The regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse. 

The veteran's recurrent dislocation of the right shoulder 
with post traumatic degenerative arthritis is currently 
evaluated under Diagnostic Code 5202 pertaining to impairment 
of the humerus.  Under Code 5202 an 80 percent evaluation is 
assigned for loss of the head of the humerus (flail shoulder) 
affecting the major arm.  Nonunion of the humerus (false 
flail joint) is evaluated as 60 percent disabling.  Where the 
evidence shows fibrous union of the humerus, a 50 percent 
rating is assigned.  Recurrent dislocation of the humerus at 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements warrants a 30 percent rating when the 
major arm is affected.  With infrequent episodes of 
dislocation, and guarding of movement only at shoulder level 
the rating is 20 percent, regardless of whether the major or 
minor arm is involved.  Malunion of the humerus with marked 
deformity affecting the major arm is evaluated as 30 percent 
disabling.  Where deformity is moderate the rating is 
20 percent for either arm.



Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under Diagnostic Code 5201, limitation of arm motion to 
25°degrees from the side, warrants a 40 percent rating for 
involvement of the major arm.  Where arm motion is limited to 
midway between the side and the shoulder level a 30 percent 
rating is provided when the major arm is affected.  Where 
limitation of motion of either arm is at the shoulder level a 
20 percent rating is for assignment.

Congress has directed that the rating schedule reflect the 
average impairments of earning capacity resulting from 
disability, but should not be employed as a vehicle for 
compensating a claimant twice, or more, for the same 
symptomatology; which would result in overcompensation for 
the actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such 
"pyramiding" is to be avoided.  38 C.F.R. § 4.14 (1999).  
The critical element for evaluation under multiple codes is 
that none of the symptomatology of one condition is 
duplicative of, or overlapping with the symptomatology of the 
other condition. Esteban v. Brown, 6 Vet.App. 259 (1994).  

In applying the rating codes which pertain to limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered and the rating assigned must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With all of these considerations in mind it is noted that the 
current 50 percent evaluation of the veteran's disability was 
assigned by the Board in 1981 on the basis that the total 
manifestations of service-connected disability, both 
recurrent dislocation and degenerative arthritis were, in 
combination, analogous to the impairment reflected by the 
criteria for a 50 percent rating under Code 5202.  Recently, 
it has been argued by the veteran's representative that, 
based on the 


current evidence, separate evaluations of the distinct 
manifestations of recurrent dislocation and degenerative 
arthritis would be more advantageous to the veteran and would 
not violate the prohibition of pyramiding.  This view is 
confirmed on application of the schedular criteria to the 
medical evidence.

The record reveals that six weeks after an episode of 
dislocation, right shoulder range of motion was limited to 
40 degrees of forward elevation, and 20 degrees of abduction, 
both with pain.  In addition the medical examiner expected 
that there would be pain on use, with flare-ups causing 
further decreased motion, resulting in the veteran being 
unable to move his right shoulder at all with a severe flare-
up.  Thus, with the requisite consideration of the functional 
impact of pain, and resolving any doubt as to the current 
level disability in the veteran's favor, the evidence 
reflecting limitation of motion most nearly approximates the 
criteria of arm motion limited to 25 degrees from the side, 
warranting a 40 percent rating under Code 5201.  Since this 
is the maximum level of evaluation provided for limitation of 
arm motion no greater rating is warranted on that basis.  

The record also reflects extensive evidence regarding 
frequent episodes of dislocation and resultant guarding of 
all motions of the veteran's dominant right arm.  
Accordingly, a 30 percent rating is warranted under the 
criteria set forth at Diagnostic Code 5202 for dislocation of 
the major arm.  Inasmuch as 30 percent is the highest rating 
provided for dislocation of the shoulder, no higher 
evaluation is for assignment under Code 5202.

It should be noted that the separate ratings for right 
shoulder dislocations and right shoulder arthritis will not 
result in a higher combined rating under the provisions of 
38 C.F.R. § 4.25.    



ORDER

A 40 percent rating is granted for post traumatic 
degenerative arthritis.

A 30 percent rating is granted for recurrent dislocation of 
the right shoulder.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

